[skilledlogo.jpg]

Exhibit 10.1
Via E-Mail (mmoore@skilledhc.com)


June 27, 2013


Matt Moore
14 Ginger Lily Court
Coto de Caza, CA 92679


RE: Employment Transition Offer Letter


Dear Matt:


I am happy to formally extend an offer to you, in conjunction with the internal
restructuring efforts of our consolidated group of companies, to transition to a
new role as Executive Director assigned to and employed by The Clairmont Tyler
in Tyler, TX, with oversight and support responsibilities for Colonial Tyler
Care Center and Clairmont Longview as well. In your new position you will also
serve as the licensed Administrator for The Clairmont Tyler and will be employed
directly by that facility. Your annual base salary for the new position will be
$200,000, payable in accordance with the facility’s standard payroll practices
and less applicable withholding taxes. You will also be eligible to participate
in the company’s Performance Incentive Plan (PIP) at a level consistent with
other LTC Executive Directors, which is currently at a target bonus of 17.5% of
base salary. Any bonus earned for 2013 will be prorated between your
participation in the PIP in your current position (from the beginning of this
year until you assume your new position as an Executive Director) and your
participation in the PIP in your new position (for the remainder of the year).
The general terms and conditions of the respective PIP’s will not change as a
result of your transition, and will continue to apply.


We will also reimburse you for up to $25,000 in out-of-pocket expenses that you
may incur in connection with relocating your family from Orange County to the
Tyler area. You should submit the applicable reimbursement requests through the
company’s standard expense reimbursement process. We will also pay you a special
bonus of $110,000. The special bonus will be payable in a lump sum with the
first full payroll cycle after you assume your new position in Texas. Please
note that applicable tax laws will require us to withhold certain taxes from the
special bonus, and some portion of the relocation expense reimbursement could be
taxable to you as well. (Please know that we are not providing any tax advice,
and instead you should consult with your own tax advisor to determine the
taxability of any payments you receive as contemplated by this letter.)


This offer contemplates your continuous service to affiliates of Skilled
Healthcare Group, Inc., and as such your outstanding equity incentive awards
will remain in place and vest in accordance with their terms for so long as your
employment continues. Beginning in February 2014, you will be eligible for
grants of equity incentive awards at an Executive Director level. As always, all
grants of equity incentive awards are at the discretion of the Skilled
Healthcare Group, Inc. Compensation Committee, and are subject to the terms and
conditions set forth in the respective award agreements.


The changes with respect to your position, duties, base salary, and benefit
allocations will be effective on August 1, 2013, unless we mutually agree
otherwise in writing. We will work with the governing body of The Clairmont
Tyler to coordinate your formal appointment as licensed administrator of that
facility as of that effective date. In mutual consideration of the matters set
forth in this letter, and upon its acceptance by you, your existing employment
agreement, dated as of April 1, 2010, as amended to date, will terminate and
neither party will have any further rights and obligations thereunder
(including, by way of example, with respect to any severance matters). However,
the provisions of Section 5 (Competition) of your April 1, 2010 employment
agreement are incorporated herein by reference, mutatis mutando, and those
provisions will apply as though they were set forth in full herein.



SKILLED HEALTHCARE, LLC ♦ 27442 PORTOLA PARKWAY, SUITE 200 ♦ FOOTHILL RANCH, CA
92610 ♦ 949.282.5800



--------------------------------------------------------------------------------

June 28, 2013
Page 2    

You will continue to be eligible to participate in the company’s medical,
dental, vision, life and disability insurance, 401(k) and other benefit programs
consistent with other company employees in similar positions. You will continue
to be expected to abide by all applicable company policies and procedures.


While we hope to continue to work together for years to come, as is currently
the case, you will continue to be an at-will employee, which means that either
you or the employer may terminate your employment at any time, for any reason or
no reason, consistent with applicable law. However, to give you additional peace
of mind, upon your acceptance of this offer, if your employment with us or The
Clairmont Tyler, as applicable, is thereafter terminated by the employer without
cause at any time on or before the first anniversary of your acceptance of this
offer (excluding, of course as part of any mutually agreed-upon transfer of your
employment to another Skilled Healthcare affiliate, including as part of this
offer), then upon your execution and delivery (and non-revocation) of a mutually
satisfactory separation agreement and release consistent with one attached to
your above-referenced employment agreement, we will pay you (i) a lump sum
separation payment of $200,000 (potentially prorated as described below), plus
(ii) a lump sum amount equal to 12 months of COBRA continuation fees for you and
your family based upon the benefits plans in which you are enrolled at the time
of termination (potentially prorated as described below), plus (iii) an amount
equal to the special bonus to the extent the special bonus had not already been
paid at the time of termination (e.g., if the termination were to occur before
you assume your new role in Texas). All of the foregoing payments will be net of
any applicable required tax withholdings, and in the case of the payments
described in the foregoing clauses (i) and (ii), the amount actually due and
payable will be prorated downwards by 1/12 on each monthly anniversary that
occurs between your acceptance of this offer and the effective date of the
termination without cause.


On behalf of Boyd, Roland, myself and the board, we are sincerely grateful that
you have decided to remain as part of the Skilled Healthcare family in this new
role. Your skills and experience will be a great asset to the nursing
facilities, residents and other employees that you serve, and you will continue
to be a valuable member of the Skilled Healthcare family. We look forward to
great success for you and the company as we move things forward.


Please do not hesitate to let me know if you have any questions or would
otherwise like to discuss anything. If you are in agreement with the matters set
forth in this letter, please countersign below and return a copy to me at your
earliest convenience.


Sincerely,


/s/ Jose Lynch


Jose Lynch
President and Chief Operating Officer
Skilled Healthcare, LLC




ACKNOWLEDGED AND AGREED:


/s/ Matt Moore
Matt Moore


Date: 6/28/13

SKILLED HEALTHCARE, LLC ♦ 27442 PORTOLA PARKWAY, SUITE 200 ♦ FOOTHILL RANCH, CA
92610 ♦ 949.282.5800

